424 F.2d 554
Loren (Red) BROOKS, Rita Moore and Gale Kenneth Nipp, Appellants,v.UNITED STATES of America, Appellee.
No. 25380.
United States Court of Appeals, Fifth Circuit.
May 4, 1970.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.


1
Gale Kenneth Nipp, pro se.


2
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.


3
ON PETITION FOR REHEARING OF 416 F.2d 1044, AND PETITION FOR REHEARING EN BANC


4
Before AINSWORTH and SIMPSON, Circuit Judges, and SINGLETON, District Judge.

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.